Case 5:19-cv-00060-SLP Document 70 Filed 11/08/19 Page 1 of 2

IN THE UNITED STATES DISTRICT COURT
FOR THE WESTERN DISTRICT OF OKLAHOMA

JANET GRAVES, surviving widow and
next of kin of NATHAN GRAVES,

Plaintiff,
V. Case No. CIV-19-60-SLP
PENNSYLVANIA MANUFACTURERS’
INDEMNITY CoO., and AMERICAN
CLAIMS MANAGEMENT, INC.,

Defendants.

Nem Se ee” ee Nee eee ee” one” Stee” ee ee”

VERDICT FORM
We, the jury, duly empaneled and sworn in the above-entitled cause, find:
PART ONE |
SELECT A OR B

A. In favor of Plaintiff, Janet Graves, surviving widow and next of kin of Nathan
Graves, on her bad faith claim against Defendants Pennsylvania
Manufacturers’ Indemnity Co. and American Claims Management, Inc., and

we award Plaintiff $ 250.0QQ. Q@ in actual damages on this claim.

OR
B. In favor of Defendants, Pennsylvania Manufacturers’ Indemnity Co. and
American Claims Management, Inc., and against Plaintiff, Janet Graves,
surviving widow and next of kin of Nathan Graves, on her bad faith claim.

(If you found in favor of Plaintiff, please proceed to Part Two, below. If you have found
in favor of Defendants, your deliberations are complete, and you should have the
foreperson sign and date this verdict form.)
Case 5:19-cv-00060-SLP Document 70 Filed 11/08/19 Page 2 of 2

PART TWO: ADDITIONAL FINDINGS

ANSWER PART TWO ONLY IF YOU HAVE FOUND IN FAVOR OF PLAINTIFF
IN PART ONE.

We, the jury, do A [OR] do not find by clear and convincing evidence
that Defendants Pennsylvania Manufacturers’ Indemnity Co. and American Claims
Management, Inc. recklessly disregarded their duty to deal fairly and act in good faith with
Plaintiff, Janet Graves, surviving widow and next of kin of Nathan Graves.

PART THREE: SIGNATURE AND DATE

W-1-/4 Epi

DATE /BOREPERSON
